Citation Nr: 1631673	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain with lumbar spondylosis since October 15, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 2008 to October 15, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing is of record.  The Board remanded this appeal for additional development in July 2015.  It has now been returned to the Board for further consideration.

The issue of entitlement to a rating in excess of 40 percent for a low back disability since October 15, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to October 15, 2012, the Veteran's lumbar spine disability was manifested by subjective complaints of low back pain and tenderness; objective findings did not include limitation of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  For the rating period prior to October 15, 2012, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of his service-connected disabilities (including impairment resulting solely therefrom) to warrant a referral to the Director of Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  For the rating period prior to October 15, 2012, the criteria for a rating in excess of 20 percent for lumbar strain with lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  For the rating period prior to October 15, 2012, the criteria for referral for a TDIU have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

In a claim arising from a veteran's dissatisfaction with the initial rating assigned pursuant to a grant of service connection, it is essential to review the veteran's complete medical history to ensure that the rating accurately reflects the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2, 4.41; see generally Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must determine whether the veteran's history, from the date of initial application for service connection to the present, illustrates differing levels of severity of symptomatology over distinct time periods warranting different ratings for each distinct "stage."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) ("[S]taged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

When evaluating disability of a joint, VA must consider evidence of less movement than normal, more movement than normal, weakened movement, excess fatigueability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  VA must also consider further limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Burton v. Shinseki, 25 Vet. App. 1, 1-2 (2011); 
38 C.F.R. § 4.59.  However, while pain may cause functional loss, pain, by itself, does not constitute further compensable functional loss unless there is evidence of pain of such severity that it affects the normal working movements of the body. Mitchell, 25 Vet. App. at 36.  Where the diagnostic code is not predicated on the loss of range of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Lumbar Spine Rating Prior to October 15, 2012

The Veteran's lumbar spine disability has been assigned a 20 percent rating for the rating period prior to October 15, 2012, under DC 5237 for lumbar spine strain based on limitation of motion.  

Under DC 5237, the lumbar spine disability can either be rated under the General Rating Formula for Disease and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever results in a higher evaluation.  38 C.F.R. § 4.71a, DC 5237.  Ratings under the General Rating are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Plate V, 38 C.F.R. § 4.71a.

Turning to the evidence of record, in a June 2005 VA spine examination, the Veteran complained of low back pain with radiation to the right lower extremity.  Range of motion testing revealed forward flexion to 45 degrees with pain at 40 degrees and extension to 25 degrees with pain at 20 degrees.  Pain and lack of endurance were noted to apply equally with repetitive movements.  There was also tenderness at the bilateral lower lumbosacral paraspinal.  The neurological sensory and motor examination was within normal limits.  An MRI of the lumbar spine was also within normal limits.

In an August 2008 VA spine examination, range of motion testing showed flexion limited to 50 degrees on first repetition and 45 degrees on the second and third.  Extension was to 20 degrees with pain.  There was also tenderness to palpation to the sacroiliac joint area.  The Veteran declined having X-rays on the date of the examination.  He also denied flare-ups and indicated that the pain was steady; he denied radiating pain to the legs or any bowel or bladder dysfunction.  There were no incapacitating episodes requiring bed rest over the past 12 month period. 

The Veteran was afforded another VA spine examination on October 15, 2012.  Although this examination serves as the basis of the 40 percent rating granted effective October 15, 2012, the Board has reviewed this examination to ensure that his symptoms have been properly considered for the period surrounding the October 2012 examination.  

During the evaluation, the Veteran stated that his back pain was constant and a 9/10, with 10 being the most severe.  The pain was reported to radiate to the back of the right thigh, down to the knee, in what he described as a "shooting pain."  Bowel or bladder dysfunction was denied.  He also denied flare-ups and stated that his back pain was steady and the same every day.  Range of motion testing showed forward flexion to 5 degrees with pain starting at 5 degrees.  The examiner indicated that the Veteran's cooperation in forward bending was "poor" and post-test forward flexion was unchanged at 5 degrees.  The Veteran was also noted to have radiculopathy of the right lower extremity of "mild" severity.  The examiner also noted that the Veteran did not have IVDS and he did not have any incapacitating episodes in the last 12 months.  

The Board has also reviewed VA and private treatment records for the rating period prior to October 15, 2012; however, they do not show range of motion findings to support limitation of motion of the back with forward flexion of 30 degrees or less or favorable/unfavorable ankylosis of the spine.  There were no findings of incapacitating episodes related to intervertebral disc syndrome.

Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the examiners.  

The examinations of record for the rating period prior to October 15, 2012, reflect, at worst, flexion to 45 degrees.  None of the evidence shows forward flexion of the lumbar spine to 30 degrees or less or unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent rating.  For these reasons, a higher rating is not warranted for the rating period prior to October 15, 2012.

Further, the evidence of record, both lay and medical, does not demonstrate that the Veteran has IVDS; as such, a higher rating under the IVDS Formula is not warranted.  Moreover, the evidence of record for the rating period prior to October 15, 2012, does not show that he had radiculopathy of the lower extremities.  In the August 2008 VA examination, he specifically denied radiating pain to the legs or any bowel or bladder dysfunction. Therefore, a separate or higher rating is not warranted for IVDS.

The Board has also considered the Veteran's statements that his disability is worse during this period.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability was evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal as to this period is denied.

Parenthetically, the October 2012 VA examiner indicated that the Veteran had mild radiculopathy of the right lower extremity; however, a 10 percent rating for this disability has already been assigned effective October 15, 2012.  As the lumbar spine rating claim for the period beginning October 15, 2012, is being remanded, the issue regarding radiculopathy for that period will also be remanded. 

Next, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's lumbar spine disability for the rating period prior to October 15, 2012.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's lumbar spine disability prior to October 15, 2012, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, the General Rating Formula provides for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, considering the lay and medical evidence, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine for the rating period prior to October 15, 2012.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  

Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Veterans Claims Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran contends that he is unemployable and has not worked since 2004 as a result of his service-connected lumbar spine disability.  See Veteran's May 2013 VA Form 21-8940.  The record reflects that he is currently unemployed and has been in receipt of SSA disability benefits since October 2003.  He has already been granted a TDIU for the rating period beginning October 15, 2012.

For the rating period prior to October 15, 2012, the Veteran was in receipt of a 30 percent rating for depressive disorder, and a 20 percent rating for the lumbar spine disability.  He had a combined disability rating of 40 percent for the period prior to October 15, 2012; thus, the combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because he did not have two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.

A TDIU can still be awarded under 38 C.F.R. § 4.16(b) if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for referral a TDIU are not met for the entire period on appeal, in that the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disabilities.

The evidence weighing against the Veteran's claim includes a June 2005 VA respiratory examination report.  During the evaluation, he stated that he had been unemployed since 2004 and specifically reported that he had to stop working  "due to having frequent asthma attacks."  Social Security Administration disability records further show that he was found disabled primarily due to asthma, a nonservice-connected disability.  

During the August 2008 VA spine examination, the Veteran reported that he had last worked in 2006 as a nursing assistant.  He stated that he had to lift patients on and off the operating room table and felt that he could no longer do that due to his back disability.  In the October 2012 VA examination, the examiner indicated that the Veteran's lumbar spine disability did impact his ability to work in that he was unable to tolerate any lifting in excess of 10 pounds.  Restrictions on sitting were 45 minutes and standing for 1 hour.  In an October 2012 VA mental health VA examination report, the Veteran reported that he had worked in the operating room until 2004.  He stated that he had to stop working there "because the floor solvent exacerbated his asthma."   

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities, including depressive disorder and his lumbar spine disability, have not rendered him unable to obtain (secure) or maintain (follow) substantially gainful employment.  Notably, no clinician has stated that the Veteran is unemployable due to his service-connected disabilities at any time during the rating period prior to October 15, 2012.  

Although the October 2012 VA examiner indicated that the Veteran's lumbar spine disability did impact his ability to work in that he was unable to tolerate any lifting in excess of 10 pounds and had restrictions on sitting and standing, there was no specific opinion as to whether he could perform sedentary work with appropriate accommodations.  Further, he is in receipt of a TDIU since October 2012.

The Board has weighed and considered the Veteran's statements that the service-connected disabilities rendered him unable to work prior to October 2012.  However, his statements regarding the reason for his unemployability prior to that time were noted to be due to nonservice-connected asthma.  SSA records also confirm that asthma was his primary diagnosis in the grant of disability benefits.  In August 2008 he asserted that he could not work due to his back disorder but this is not consistent with the record at that time and the evidence does not provide an assessment.  

As such, the Board cannot find that the service-connected depressive disorder and the lumbar spine disability, alone, and without consideration of the effect of nonservice-connected disabilities (to include asthma), are of sufficient severity to produce unemployability.  See Hatlestad, 5 Vet. App. at 529.  For these reasons, although the Veteran was not employed during the entire appeal period, the weight of the credible evidence demonstrates that the criteria for a TDIU, including consideration under the provisions of 38 C.F.R. § 4.16(b), have not been met or more nearly approximated, and a referral to the Director of Compensation Service for consideration of a TDIU under 38 C.F.R. § 4.16(b) is not warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's rating claim arises from his disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to the duty to assist, the service treatment and personnel records, VA and private treatment records, Social Security Administration disability records, and the Veteran's statements have been associated with the claims file.  He was also afforded examinations in June 2005, August 2008, and October 2012, to address the nature, severity, and etiology of his lumbar spine disability.  

The examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein, contain a description of the history of the disability at issue, document and consider the Veteran's complaints and symptoms, fully addresses the relevant rating criteria, and contain a discussion of the effects of the Veteran's disorders on his occupational and daily activities.  

Further, the Veteran has not questioned the adequacy of the examinations for rating purposes, and there are no assertions of worsening since the last examination was conducted.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 


ORDER

An initial rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012, is denied.

Referral for a TDIU is denied.


REMAND

With regard to the Veteran's claim for a higher rating for the lumbar spine disability in excess of 40 percent beginning October 15, 2012, the evidence includes the October 15, 2012, and February 2014 VA examination reports.  

The Board notes that the October 2012 and February 2014 VA examinations did not address whether the Veteran had ankylosis of the lumbar spine or entire spine.  Notably, in the February 2014 VA examination, it was noted that the Veteran could not perform range of motion testing and he was unable to bend and would start shaking with any attempt.  The VA examiner did not address whether the Veteran's inability to perform range of motion testing and repetitive testing due to pain amounted to ankylosis of the spine.  As such, the examination findings are inadequate to adjudicate the claim and must be remanded for an addendum opinion addressing whether the limitations of motion amount to either unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the February 2014 VA spine medical examination, or to a qualified medical professional if the examiner is unavailable, to provide addendum opinions and findings on the severity of the Veteran's lumbar spine disability.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. Following review of the record, the examiner is asked to address the following questions:

Does the Veteran's inability to perform range-of-motion testing of the lumbar spine (to include repetitive-use testing) in February 2014 amount to impairment equivalent to either unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner is requested to provide complete rationales for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


